Citation Nr: 1733930	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from May 1970 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.  The remand directives were substantially complied with and the case is ready for decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for major depressive disorder at 70 percent; post traumatic osteoarthritis of the right shoulder with loss of range of motion at 20 percent; tinnitus at 10 percent and bilateral high frequency hearing loss at 10 percent.  Additionally the Veteran has non-compensable rating for chondromalacia of the left knee.  The Veteran currently he has a combined service-connected disability evaluated as 80 percent. 

2.  With resolution of the doubt in the Veteran's favor, the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

In this case, the Veteran is in receipt of a single 70 percent disability rating for his service-connected major depressive disorder, effective March 25, 2010; post traumatic osteoarthritis of the right shoulder with loss of range of motion at 20 percent, effective March 9, 1977; tinnitus at 10 percent, effective March 13, 2010; and bilateral high frequency hearing loss at 10 percent, effective October 17, 2006.  Additionally the Veteran has non-compensable rating for chondromalacia of the left knee.  The Veteran currently has a combined service-connected disability evaluated as 80 percent, effective March 25, 2010.  As the Veteran has a single disability rated at 70 percent, and a combined rating at 80 percent, the requirements of 38 C.F.R. § 4.16 (a) have been met effective from March 25, 2010. 

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disability.  See Hodges v. Brown, 5 Vet. App. 375   (1993) and Blackburn v. Brown, 4 Vet. App. 395   (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

A review of the claims folder reveals that the Veteran has been unemployed since 2002.  See VA psychiatry note, dated September 16, 2013.  After service, he worked as a police officer, in heavy equipment construction and residential construction, and then self-employment in remodeling and home maintenance.  The Veteran reported trouble being around other people.

On VA joints examination in May 2010, the Veteran was shown to have pain and loss of range of motion of the right shoulder.  The examiner stated that the Veteran's right shoulder disorder would have significant effects on his usual occupation as he would have difficulty with overhead reaching, pushing, pulling, and lifting, as well as decreased strength.

On VA mental disorders examination in May 2010, the Veteran reported daily moderate to severe depression, sometimes being unable to function for 7 to 10 days.  The examiner noted that during depressive episodes the Veteran was unable to deal with normal functions of daily living.

In March 2011, a VA nurse practitioner stated that the Veteran's depression was chronic and severe, that it significantly impaired him occupationally, and the he was unemployable.  In June 2011, the same treatment provider submitted a statement that he continues to remain occupationally impaired and is permanently incapable of any kind of work.  

The Veteran was afforded a VA psychiatric examination in June 2013.  The examiner stated that sedentary occupational functioning that accommodates any medical conditions or limitations is not precluded by the Veteran's mental condition.  

On VA joints examination in June 2015, the examiner concluded that the Veteran's right shoulder disorder prevent heavy physical work, but he could do light physical work.  Restrictions included an inability to carry more than 25 pounds and no work that required repetitive raising of the arm above shoulder level.

The evidence supports the award of a TDIU.  Not only does he meet the scheduler criteria, but the evidence regarding the functional impact of his service-connected disabilities makes it unlikely that he would be able to obtain or maintain substantially gainful employment that is consistent with his educational level. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  As noted above, the majority of his work experience involves physical activity and labor.  The social and occupational impairment associated with his depressive disorder, combined with the physical limitations associated with his right shoulder disorder and difficulty hearing associated with hearing loss and tinnitus, renders him unable to obtain and maintain substantially gainful employment.  Thus, with resolution of all reasonable doubt in his favor, the Veteran is entitled to a TDIU.


ORDER

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


